Case 1:21-cv-21811-MGC Document 1 Entered on FLSD Docket 05/12/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No.:

 EL TORO LOCO CHURRASCARIA, LLC,
 a Florida limited liability company,
 and ETLC TRADEMARKS, LLC,
 a Florida limited liability company,

               Plaintiffs,

 v.

 OUNZE CORPORATE, LLC, a Florida
 limited liability company d/b/a
 Ole.Ole Steakhouse,
 CATALINA GAMBOA ORTEGA,
 an individual, and
 EDUARDO HERNANDEZ,
 an individual,

              Defendants.
 ______________________________________/

                         DEFENDANT’S NOTICE OF REMOVAL

        Defendant, OUNZE CORPORATE, LLC d/b/a Ole.Ole. Steakhouse (“Ounze”), by and

 through the undersigned counsel and pursuant to 28 U.S.C. § 1441(c) and 28 U.S.C. § 1446,

 hereby removes this action from the Circuit Court of the Eleventh Judicial Circuit in and for

 Miami-Dade County, Florida to the United States District Court for the Southern District of

 Florida. In support of this Notice of Removal, Ounze states as follows.

                                    Procedural History

        1.     On March 22, 2021, Plaintiffs EL TORO LOCO CHURRASCARIA, LLC, and

 ETLC TRADEMARKS, LLC (collectively, “Plaintiffs”) filed a Complaint and Demand for Jury

 Trial against Defendants in the Circuit Court of the Eleventh Judicial Circuit in and for

 Miami-Dade County, Florida, captioned as El Toro Loco Churrascaria, LLC, ETLC
Case 1:21-cv-21811-MGC Document 1 Entered on FLSD Docket 05/12/2021 Page 2 of 3




 Trademarks, LLC., v. Ouzne Corporate, LLC, d/b/a Ole.Ole Steakhouse, Catalina Gamboa

 Ortega, and Eduardo Hernandez, Case No. 2021-007052-CA-01 (the “State Court Action”).

        2.      Ounze has not filed any pleadings or motions pursuant to this action prior to

 the filing of this Notice of Removal, and the record does not show that any of the defendants

 to this action have been served with process.

                                    Grounds for Removal

        3.      Removal of the State Court Action is proper under 28 U.S.C. § 1441, et seq. and

 28 U.S.C. § 1331 (federal question) because the Complaint includes claims arising under the

 laws of the United States, namely, 15 U.S.C. § 1125.

        4.      This Court may exercise supplemental jurisdiction, pursuant to 28 U.S.C. §

 1367, over the remaining claims alleged in the Complaint because those claims form part of

 the same case and controversy as those claims asserted under 15 U.S.C. § 1125.

             The Procedural Requirements for Removal Have Been Satisfied

        5.      This Notice of Removal is timely. The record in this case reflects that no

 defendant in this action has been served with the complaint. Further, the date on or before

 which Ounze is required by the laws of the State of Florida to answer or otherwise respond

 to the Complaint has not lapsed. See Fla. R. Civ. P. 1.140(a).

        6.      Copies of all process, pleadings, and orders are attached hereto as Exhibit “A”.

        7.      Promptly after its filing, Ounze’s counsel will give written notice of this Notice

 of Removal to Plaintiff’s counsel and file a copy of this Notice of Removal with the clerk of

 courts for the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida, in accordance with 28 U.S.C. § 1446(d).

        8.      This Notice of Removal is signed by the undersigned counsel for Ounze

 pursuant to Federal Rule of Civil Procedure 11.
Case 1:21-cv-21811-MGC Document 1 Entered on FLSD Docket 05/12/2021 Page 3 of 3




                                  Non-Waiver of Defenses

        9.     By removing the State Court Action from the Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida, Ounze does not waive any defenses,

 counterclaims, cross-claims, or third-party claims that it may have, nor does it admit any of

 the allegations contained within the Complaint.

        WHEREFORE, Defendant, OUNZE CORPORATE, LLC d/b/a Ole.Ole. Steakhouse,

 respectfully removes the above-captioned action from the Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida to the United States District Court

 for the Southern District of Florida.

 Dated: May 12, 2021                       Respectfully submitted,

                                           HIRZEL DREYFUSS & DEMPSEY, PLLC
                                           Counsel for Defendant
                                           2333 Brickell Avenue, Suite A-1
                                           Miami, Florida 33129
                                           Telephone: (305) 615-1617
                                           Facsimile No. (305) 615-1585

                                           By: /s/ Alec P. Hayes
                                           LEON F. HIRZEL
                                           Florida Bar No.: 085966
                                           Email: hirzel@hddlawfirm.com
                                           ALEC P. HAYES
                                           Florida Bar No.: 1015314
                                           Email: hayes@hddlawfirm.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 12, 2021 the foregoing document has been

 served, via the Florida e-filing portal and the CM/ECF e-filing system, to all counsel and

 parties of record maintained by the Court in this case.

                                             By: /s/ Alec P. Hayes
                                                    ALEC P. HAYES
